Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 11/19/2021, the following has occurred: Claims 1, 11, and 20 have been amended; Claim 21 has been added.
Claims 3 – 5, and 13 – 15 have been previously cancelled.
Claims 1, 2, 6 – 12, and 16 – 21 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6 – 12, and 16 – 21 are being rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all relevant factors and with respect to the claims as a whole, there are aspects of the claims that are directed towards a non-statutory subject matter, which do not include additional elements that are sufficient to amount to significantly more than the judicial exception due to the following analysis: 
The claims recite(s) subject matter within a statutory category as a process (claims 1, 2, 6 – 10, and 21), machine (claims 12, and 16 – 19), and manufacture (claim 20) which recite steps of 

dynamically determining, from the user interaction data and without additional user input, that at least one milestone event has occurred, wherein the determining comprises determining that at least a portion of the user interaction data corresponds to a milestone event, wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a known milestone event, wherein the activation cue comprises at least one of: 
a predetermined user trigger phrase, and a trigger gesture, wherein the activation cue is different for different users,
wherein the determining comprises identifying that the user interaction data comprises a trigger movement, wherein the trigger movement is identified based upon identifying a movement of the user is an action associated with a milestone event;
updating, responsive to determining that the milestone event has occurred, an indication of the milestone event, wherein the updating comprises logging the milestone event as the milestone event is identified; and
providing a visual notification of the indication of the milestone event.
In understanding the three independent claims, the Examiner first looks at the invention, as a whole.   The Specification, paragraph 14, describes the manual problem as, “In current systems, identification of the completeness of the different steps in the procedure may require the manual provision of updates to a system, for example, the doctor, nurse, or other staff member, may have to provide input to a system indicating that a particular step has been completed.”  Paragraph 17 then goes on to describe a solution, “Accordingly, an embodiment provides a 
The limitation of detecting a user movement, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components. For example, detecting a user movement involves a human seeing a user performing a gesture to cause interpretation a user’s visual cues. Therefore, a set of rules or instructions must be learned by the users of the system, so that each user understands which visual cues are recognizable to the sensors. Additionally, determining whether the received input corresponds to a milestone event also involves managing interactions between people because users of the system must establish what occurrence (based on visual cues) is considered a milestone event and encode this information into the program product. Furthermore, updating the system based on the received user input in the context of the claim encompasses ensuring that the system keeps track of the important visual inputs that a human user, such as medical professional, makes during a given point in time pertaining to an event (such as a surgery or monitoring patient vitals). Thus, updating the system involves rules and instructions to ensure that the system is responsive to human users’ visual cues. Additionally, storing instructions involves a user manually storing information pertaining to common or accepted visual inputs, further covering rules or instructions that must be implemented for the method, information handling device, and product to operate. If the claim limitations, under their broadest reasonable interpretations, cover interactions between people or following rules or instructions, but for the recitations of generic computer components, then the claims fall within the abstract idea of “Certain Methods of Organizing Human Activity.” Accordingly, the independent claims recite an abstract idea.
Step 2A—Prong 2
The judicial exception for the independent claims is not integrated into a practical application. In regard to the independent claims, claim 1 recites additional information of a method; claim 11 recites additional information of an information handling device, and claim 20 recites additional information of a product. The additional elements are utilized to perform the abstract idea. The additional elements apply, with the judicial exception, mere instructions to implement an abstract idea on the computer (MPEP 2106.05 (f)). Further, the additional elements in the claims are directed towards mere data gathering using generic computer components because a computer program must first encode audio and visual information before receiving inputs, a sensor must be able to interpret the received audio and visual information, and the encoded and received information must be stored in a non-transitory computer readable medium (MPEP 2106.06 (g)). The additional elements do not integrate the abstract idea into a practical application, thus directing the independent claims to an abstract idea.
The method, information handling device, and product do not amount to significantly more than the abstract idea. Although additional elements are recited in the claims, the recited steps do not integrate the abstract idea into a practical application due to the elements not imposing meaningful limits on the abstract idea. Therefore, the limitations in the claims do not amount to significantly more than the judicial exception.
Step 2B
Claim 1 does not include a processor to determine whether received user input corresponds to a milestone event. The claim 1 sensor’s detection is not directly connected to the claimed process.  Claim 11 has additional limitations such as a processor, at least one sensor, and a memory device to execute and store instructions and detect visual and audio inputs. Claim 20 has additional limitations such as a storage device that stores code and a processor to execute the code. Looking at the specifications, these components are described at a high level of generality (¶ 0002-0004, ¶ 0037-0041). Though the independent claims include “detecting,” “determining,” and “updating” steps, the steps involve mere data gathering. Although additional limitations are recited in the claims, the combination of elements do not significantly improve the functioning of a computer component or other technology when analyzing the claimed limitations individually. Therefore, the use of general computer components, taken alone, do not impose any meaningful limitation the computer implementation of the abstract idea. Thus, the general computer components do not amount to significantly more than the abstract idea. So, additional elements or combinations of elements in the claims amount to no more than a generally linking the abstract idea to a particular technological environment or field of use, as the courts have disclosed in the Parker v. Flook case. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible or inventive concept, conveying that the claims do not amount to significantly more than the judicial exception.
Dependent claims 2, 6 – 10, 16 – 19, and 21 inherit the limitations that recite the abstract idea of their respective parent claims, thus directing the dependent claims to the same abstract idea discussed above and incorporated herein. Although the dependent claims add additional limitations such as continuously receiving user input, identifying an activation cue, comparing user input to a database of stored activation cues, providing a visual and audible notification, notifying other users, and updating code, the additional limitations further limit the abstract idea by using generic computer components to encompass “Certain Methods of Organizing Human Activity.” When the dependent claims are viewed both individually and as a whole, the limitations do not amount to significantly more than the judicial exception nor do the limitations improve the functioning of a computer or other technological component. Therefore, the dependent claims are ineligible and do not provide an inventive concept for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8 – 12, 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robaina et al., U.S. Pre-Grant Publication 2018/ 0197624.
As per claim 1,
Robaina teaches a method comprising:
detecting (paragraph 98 AR system may detect),
using at least one sensor located within a predetermined space  (figure 2B paragraphs 56 and 57 various sensors- environmental ones located around a room such as an operating room, paragraph 43), 
user interaction data performed by a user present in the predetermined space, wherein the at least one sensor comprises a multi-modal sensor (paragraphs 56 – 58 multiple sensors for light, sound, position);
dynamically determining, from the user interaction data and without additional user input, that at least one milestone event has occurred (paragraphs 98, 197, trigger until requirements are met),
wherein the determining comprises determining that at least a portion of the user interaction data corresponds to a milestone event (paragraphs 274, 289, 303, trigger based on events 319, 320 operating on left leg), 
wherein the determining comprises identifying that the user interaction data comprises an activation cue that is associated with a known milestone event (paragraphs 319, 320 surgeon picks up the scalpel),
wherein the activation cue comprises at least one of: 
a predetermined user trigger phrase, and 
a trigger gesture (paragraph 320, holding scalpel near right leg), 
wherein the activation cue is different for different users (paragraph 274 – based on interactions - The Specification, paragraph 25 includes, “Different users may select or program different trigger words…. Different trigger words for different users may reflect personal preferences of a user and/or help a device to differentiate between users.” This is understood to mean that each user can select their own or even allow the system to use the default settings. The selection of default is a selection), 
wherein the determining comprises identifying that the user interaction data comprises a trigger movement, wherein the trigger movement is identified based upon a system identifying a movement of the user is an action the system is trained to recognize as being associated with a milestone event (paragraphs 274, 289, 303, trigger based on events 319, 320);
updating, responsive to determining that the milestone event has occurred, the system with an indication of the milestone event (paragraphs 214, 245, an 393 access log paragraph 361, update patient chart), 
wherein the updating comprises logging the milestone event into the system in substantially real-time as the milestone event is identified paragraphs 214, 245, an 393 access log paragraph 361, update patient chart – It should be noted that the Specification does not define where the log information is stored or what information must be within the log. The Examiner understands this “log” as event information which, understood broadly could be anything related to an event); and
transmitting the indication of the milestone event to at least one other device that has access to the system (figure 20, #2020 and paragraph 303), 
wherein the transmitting comprises providing a visual notification of the indication of the milestone event on a graphical user interface of the at least one other device (figure 20, #2050 and paragraph 305).

Regarding “milestone,” the Specification provides non-limiting examples but no definitions.  For example, paragraph 14 includes, “For example, in an operating room setting, a surgeon cannot easily pause an active procedure and provide updates to a system when a major event, or "milestone", occurs (e.g., when a surgeon has begun the surgery by making an incision, when a patient's vitals begin to fall, etc.).” Also, paragraph 22 includes, “In the context of this application, a milestone event may be any event that has been identified to be of some significance. For example, a milestone event may refer to the arrival of a patient in a room, the beginning of a surgical procedure, and the like.”  Paragraph 24 includes an example, “In this situation, an embodiment may recognize that the portion of the input stating "begin the procedure" is above a predetermined threshold of similarity to the stored trigger word activation cue "begin procedure" that corresponds to the milestone event of procedure initiation.”  However, the Specification does not include any section regarding creating “milestones.” Further, the Specification does not provide the how an event becomes “major” or “significant.”
As per claim 2, Robaina teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the detecting comprises continuously monitoring for the user movement action (figure 13D and figure 16, #1630, paragraph 249).
The Examiner understands “continuously” through paragraph 27, “For example, in an operating room setting, a system may continuously monitor a surgeon's movements and determine that when a surgeon has picked up a scalpel, or has made an incision into a patient, that a procedure has begun.”
As per claim 6, Robaina teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the activation cue comprises at least two activation cues and wherein the determining comprises determining that the at least two activation cues correspond to the same milestone event (paragraphs 229, tapping once and paragraph 230, tapping twice).
As per claim 8, Robaina teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the updating comprises recording, in the system, at least one of a time associated with the milestone event and a user that performed the user movement action (paragraphs 65, 66 environmental information). 
As per claim 9, Robaina teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the updating comprises notifying at least one other user of the milestone event (paragraph 110).
As per claim 10, Robaina teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the at least one sensor comprises at least one multi-modal sensory device (figure 2A).
As per claim 11,
Robaina teaches an information handling device as described above in claim 1.
As per claim 12, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 2.
As per claim 16, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 6.
As per claim 18, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 8.
As per claim 19, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 9.
As per claim 20,
Robaina teaches a product as described above in claim 1.
As per claim 20, teaches the method of claim 1 as described above.
Robaina further teaches the method wherein the determining that a milestone event has occurred comprises 
identifying a milestone event by the system inferring an event included within user interaction data is a milestone event based upon milestone events included in a datastore of the system (paragraph 274 related events - The Examiner notes that this limitation appears circular. There appears to be word/ words missing from the claim.  The word “infer” only appears in paragraphs 22 and 27 and regards to the system inferring that an event occurs by related two events together.  The Further, the word “datastore” does not exist in the Specification and is understood to be database.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina et al., U.S. Pre-Grant Publication 2018/ 0197624.
As per claim 7, Robaina teaches the method of claim 1 as described above.
Robaina does not explicitly teaches the method wherein the updating comprises providing at least one of a visual indication and an audible notification that the system was updated.
However, Robaina teaches that the patient file can be updated with information determined (paragraphs 66, 244).  Robaina teaches that virtual indications are provided for content (paragraph312). Further, Robaina teaches that other alerts are possible (paragraph 320).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an update indication.
The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
As per claim 17, Robaina teaches the information handling device of claim 11 as described above.
Robaina further teaches the information handling device as described above in claim 7.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 101
The Applicant states, “Specifically, Applicant respectfully submits that the claims are not directed to nor do the claim limitations recite mathematical concepts, certain methods of organizing human activity, or mental processes as those groupings are delineated and provided within the Revised Guidance.” The Examiner appreciates the Applicant’s opinion.
The Examiner has made the same comment in the office action dated 7/22/2021.
The Applicant states, “More particularly, Revised Guidance states "(b) Certain methods of organizing human activity … managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.” The Examiner agrees that the Specification, and claimed invention, describes managing interactions between people.
The Examiner has made the same comment in the office action dated 7/22/2021.
The Applicant further states, “Applicant respectfully submits that the claims are not directed toward any of these categories, particularly as currently amended.” The Applicant is entitled to his opinion. However, the Applicant’s specification contradicts this opinion.
The Examiner has made the same comment in the office action dated 7/22/2021.
The Applicant states, “Additionally, as outlined in§ 2106.5(a)(I) of the MPEP, when examining computer-related technologies, the Examiner should make a determination whether the claim purports to improve computer capabilities, or, instead, invokes computers merely as a tool.” The instant invention uses computers as a tool to automate human activities.  The Examiner notes that no improvement to technology or a technological process is claimed or disclosed.
The Examiner has made the same comment in the office action dated 7/22/2021.
The Applicant states, “Accordingly, based on the foregoing arguments and upon the current amendments to the claims, Applicant respectfully submits that the§ 101 rejections should be reconsidered and withdrawn.” The Applicant is entitled to his opinion. However, the Applicant’s specification contradicts this opinion.
The Examiner has made the same comment in the office action dated 7/22/2021.
The Examiner notes that these are the same arguments that were made in the previous office action. The arguments are spurious in that they don’t particularly point out the Examiner’s error.  Rather, the arguments include recitation of case law and a general assertion that the instant invention is the same.  
The Examiner has made the same comment in the office action dated 7/22/2021.
Rejections under 35 U.S.C. § 102
The Applicant states, “Applicant respectfully submits that Robaina does not teach all of the claimed limitations.”  The Applicant is entitled to his opinion. However, the Applicant’s specification contradicts this opinion.
The Examiner has made the same comment in the office action dated 7/22/2021.
The Applicant states, “However, Applicant respectfully submits that the recording of audio and/or video is readily distinguishable from identifying a milestone event and updating a system with the milestone event.” The claim identifies a trigger event and not a milestone event. The “milestone” is an intended reason for the trigger.
The Applicant further states, “Rather, Robaina simply saves the recording. Robaina does not teach that the system is updated with the recording.” How is saving a recording different from updating a system with a recording?
The Applicant further states, “Additionally, even if Robaina is updated with the recording, this does not occur in substantially real-time while the recording is being captured.” The Specification, paragraph 17 includes, “Additionally, such a method may be able to update a system in substantially real-time as the event occurs, which consequently makes any timestamp data associated with the event more accurate.” The Specification, paragraph 31, includes “In an embodiment, the system may be updated insubstantially real-time as the milestone event is determined.”  It should be noted that Robaina teaches in paragraph 34, “Additionally, because the patient's medical record is stored and updated substantially in real-time …” Similar language is found within Robaina paragraphs 216, 244, 268, 285, and 298.   The Examiner disagrees with the Applicant’s argument.
The Applicant states, “In addition to the above mentioned, Applicant respectfully submits that the § 102 rejections contain other deficiencies. Therefore, Applicant respectfully submits that the claims are readily distinguishable from the teachings of the reference and the state of the art at the time of filing.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Examiner has made the same comment in the office action dated 7/22/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626